Exhibit 10.1

$200,000,000

Q2 HOLDINGS, INC.

0.75% CONVERTIBLE SENIOR NOTES DUE 2023

PURCHASE AGREEMENT

February 21, 2018

 



--------------------------------------------------------------------------------

February 21, 2018

Morgan Stanley & Co. LLC

J.P. Morgan Securities LLC

Stifel, Nicolaus & Company, Incorporated

As Representatives of the several

Initial Purchasers named in

Schedule I hereto

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

c/o Stifel, Nicolaus & Company, Incorporated

787 Seventh Avenue, 11th Floor

New York, New York 10019

Ladies and Gentlemen:

Q2 Holdings, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”), for whom you are acting as the representatives (the
“Representatives” or “you”), $200,000,000 aggregate principal amount of its
0.75% Convertible Senior Notes due 2023 (the “Firm Securities”) to be issued
pursuant to the provisions of an Indenture to be dated as of February 26, 2018
(the “Indenture”) between the Company and Wilmington Trust, National
Association, as Trustee (the “Trustee”). The Company also proposes to issue and
sell to the Initial Purchasers not more than an additional $30,000,000 aggregate
principal amount of its 0.75% Convertible Senior Notes due 2023 (the “Additional
Securities”) if and to the extent that Morgan Stanley & Co. LLC and J.P. Morgan
Securities LLC shall have determined to exercise, on behalf of the Initial
Purchasers, the right to purchase such Additional Securities granted to the
Initial Purchasers in Section 2 hereof. The Firm Securities and the Additional
Securities are hereinafter collectively referred to as the “Securities”. Shares
of the Company’s common stock, $0.0001 par value per share, are hereinafter
referred to as the “Common Stock.” The Securities will be convertible into cash,
shares of Common Stock (the “Underlying Securities”) or a combination of cash
and Underlying Securities, at the Company’s election, on the terms, and subject
to the conditions, set forth in the Indenture.



--------------------------------------------------------------------------------

In connection with the offering of the Firm Securities, the Company is
separately entering into convertible note hedge transactions and warrant
transactions with one or more counterparties, which may include affiliates of
one or more of the Initial Purchasers and/or other financial institutions (each,
a “Call Spread Counterparty”), in each case pursuant to a convertible note hedge
confirmation (each, a “Base Bond Hedge Confirmation”) and a warrant confirmation
(each, a “Base Warrant Confirmation”), respectively, each dated the date hereof
(the Base Bond Hedge Confirmations and the Base Warrant Confirmations,
collectively, the “Base Call Spread Confirmations”), and in connection with the
issuance of any Additional Securities, the Company and each Call Spread
Counterparty may enter into an additional convertible note hedge transaction and
an additional warrant transaction pursuant to an additional convertible note
hedge confirmation (each, an “Additional Bond Hedge Confirmation”) and an
additional warrant confirmation (each, an “Additional Warrant Confirmation”),
respectively, each to be dated the date on which the option granted to the
Initial Purchasers pursuant to Section 2 to purchase such Additional Securities
is exercised (the Additional Bond Hedge Confirmations and the Additional Warrant
Confirmations, the “Additional Call Spread Confirmations” and, together with the
Base Call Spread Confirmations, the “Call Spread Confirmations”).

The Securities will be offered without being registered under the Securities Act
of 1933, as amended (the “Securities Act”), to persons reasonably believed to be
qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act. Pursuant to the
terms of the Securities and the Indenture, investors who acquire Securities
shall be deemed to have agreed that Securities may only be resold or otherwise
transferred, after the date hereof, if such Securities are registered for sale
under the Securities Act or if an exemption from the registration requirements
of the Securities Act is available (including the exemptions afforded by Rule
144A under the Securities Act).

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum, dated February 20, 2018 (the “Preliminary
Memorandum”) and will prepare a final offering memorandum (the “Final
Memorandum”) including or incorporating by reference a description of the terms
of the Securities and the Underlying Securities, the terms of the offering and a
description of the Company. For purposes of this Agreement, “Additional Written
Offering Communication” means any written communication (as defined in Rule 405
under the Securities Act) that constitutes an offer to sell or a solicitation of
an offer to buy the Securities other than the Preliminary Memorandum or the
Final Memorandum; “Time of Sale Memorandum” means the Preliminary Memorandum
together with each Additional Written Offering Communication or other
information, if any, each identified in

Schedule II hereto under the caption “Time of Sale Memorandum”; and “General
Solicitation” means any offer to sell or solicitation of an offer to buy the
Securities by any form of general solicitation or advertising (as those terms
are used in Regulation D under the Securities Act). As used herein, the terms
Preliminary Memorandum, Time of Sale Memorandum and Final Memorandum shall
include the documents, if any, incorporated by reference therein on the date
hereof. The terms “supplement”, “amendment” and “amend” as used herein with
respect to the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum or any Additional Written Offering Communication shall include all
documents subsequently filed by the Company with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), that are deemed to be incorporated by reference
therein.

 

2



--------------------------------------------------------------------------------

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, you that:

(a) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum complied or will comply when so filed with
the Commission in all material respects with the Exchange Act and the applicable
rules and regulations of the Commission thereunder, (ii) the Time of Sale
Memorandum does not, and at the time of each sale of the Securities in
connection with the offering when the Final Memorandum is not yet available to
prospective purchasers and at the Closing Date (as defined in Section 4), the
Time of Sale Memorandum, as then amended or supplemented by the Company, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, (iii) any
Additional Written Offering Communication prepared, used or referred to by the
Company, when considered together with the Time of Sale Memorandum, at the time
of its use did not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, (iv) any General
Solicitation that is not an Additional Written Offering Communication, made by
the Company or by the Initial Purchasers with the consent of the Company, when
considered together with the Time of Sale Memorandum, at the time when made or
used did not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (v) the Preliminary
Memorandum does not contain and the Final Memorandum, in the form used by the
Initial Purchasers to confirm sales and on the Closing Date (as defined in
Section 4), will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, Additional Written Offering Communication or
General Solicitation based upon information relating to any Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through you
expressly for use therein.

(b) Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, including electronic road shows, if any,
furnished to you before first use, the Company has not prepared, used or
referred to, and will not, without your prior consent, prepare, use or refer to,
any Additional Written Offering Communication.

 

3



--------------------------------------------------------------------------------

(c) The Company and each of its subsidiaries have been duly organized and are
validly existing and in good standing under the laws of their respective
jurisdictions of organization, are duly qualified to do business and are in good
standing in each jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified or in good standing or have such
power or authority would not, individually or in the aggregate, have a material
adverse effect on the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole or on the performance by the Company of its
obligations under this Agreement, the Indenture or the Securities (a “Material
Adverse Effect”). The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the subsidiaries listed
in Exhibit 21 to the Company’s Annual Report on Form 10-K, filed with the
Commission on February 16, 2018. Q2 Software, Inc., Centrix Solutions, LLC,
SmartyPig, L.L.C. and Pingplot, L.L.C. are each wholly-owned subsidiaries of the
Company.

(d) The Company has full right, power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; all action required to be
taken for the due and proper authorization, execution and delivery by it of this
Agreement and the consummation by it of the transactions contemplated hereby has
been duly and validly taken; this Agreement has been so authorized, executed and
delivered by the Company.

(e) The financial statements (including the related notes thereto) of the
Company and its consolidated subsidiaries included or incorporated by reference
in the Preliminary Memorandum, the Time of Sale Memorandum and the Final
Memorandum comply in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, as applicable, and present fairly in
all material respects the financial position of the Company and its consolidated
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States applied on a consistent basis throughout the
periods covered thereby, except unaudited financial statements, which are
subject to normal yearend adjustments that are not material in the aggregate and
do not contain certain footnotes as permitted by the applicable rules of the
Commission, and any supporting schedules included or incorporated by reference
in the Preliminary Memorandum, the Time of Sale Memorandum and the Final
Memorandum present fairly in all material respects the information required to
be stated therein; and the other financial information included in the
Preliminary Memorandum, the Time of Sale Memorandum or the Final Memorandum has
been derived from the accounting records of the Company and its consolidated
subsidiaries and presents fairly in all material respects the information shown
thereby. There are no financial statements (historical or pro forma) that are
required to be included in

 

4



--------------------------------------------------------------------------------

the Company’s filings with the Commission that are not included as required. All
disclosures contained in the Preliminary Memorandum, the Time of Sale Memorandum
and the Final Memorandum regarding “non-GAAP financial measures” (as such term
is defined by the rules and regulations of the Commission) comply with
Regulation G of the Exchange Act, and Item 10 of Regulation S-K of the
Securities Act, to the extent applicable.

(f) The Company had an authorized capitalization as set forth in the Time of
Sale Memorandum and the Final Memorandum under the heading “Capitalization” as
of the date specified therein; all the outstanding shares of capital stock of
the Company have been duly and validly authorized and issued and are fully paid
and non-assessable and are not subject to any pre-emptive or similar rights;
except as described in or expressly contemplated by the Time of Sale Memorandum
and the Final Memorandum, there are no outstanding rights (including, without
limitation, pre-emptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Company or its subsidiaries, or any contract, commitment,
agreement, understanding or arrangement of any kind relating to the issuance of
any capital stock of the Company or any such subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options; the capital
stock of the Company conforms in all material respects to the description
thereof contained in the Time of Sale Memorandum and the Final Memorandum; and
all the outstanding shares of capital stock or other equity interests of each
subsidiary owned, directly or indirectly, by the Company have been duly and
validly authorized and issued, are fully paid and non-assessable (except as
otherwise described in the Time of Sale Memorandum and the Final Memorandum) and
are owned directly or indirectly by the Company, free and clear of any lien,
charge, encumbrance, security interest, restriction on voting or transfer or any
other claim of any third party.

(g) With respect to the stock options (the “Stock Options”) granted pursuant to
the stock-based compensation plans of the Company and its subsidiaries (the
“Company Stock Plans”), (i) each Stock Option intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”) so qualifies, (ii) each grant of a Stock Option was duly
authorized no later than the date on which the grant of such Stock Option was by
its terms to be effective (the “Grant Date”) by all necessary corporate action,
including, as applicable, approval by the board of directors of the Company (or
a duly constituted and authorized committee thereof) and any required
stockholder approval by the necessary number of votes or written consents, and
the award agreement governing such grant (if any) was duly executed and
delivered by each party thereto, (iii) each such grant was made in accordance
with the terms of the Company Stock Plans, the Exchange Act and all other
applicable laws and regulatory rules or requirements, including the rules of the
New York Stock Exchange (to the extent applicable at the time of such grant) and
(iv) each such grant was properly accounted for in accordance with GAAP in the
financial statements (including the related notes) of the Company and

 

5



--------------------------------------------------------------------------------

disclosed in the Company’s filings with the Commission in accordance with the
Exchange Act and all other applicable laws. The Company has not knowingly
granted, and there is no and has been no policy or practice of the Company of
granting, Stock Options prior to, or otherwise coordinating the grant of Stock
Options with, the release or other public announcement of material information
regarding the Company or its subsidiaries or their results of operations or
prospects.

(h) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and equitable principles of
general applicability, and will be entitled to the benefits of the Indenture
pursuant to which such Securities are to be issued.

(i) The Underlying Securities issuable upon conversion of the Securities have
been duly authorized and reserved and, when issued upon conversion of the
Securities in accordance with the terms of the Securities, will be validly
issued, fully paid and non-assessable, and the issuance of the Underlying
Securities will not be subject to any preemptive or similar rights.

(j) The Indenture has been duly authorized, executed and delivered by, and is a
valid and binding agreement of, the Company, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and equitable principles of general applicability.

(k) Neither the Company nor any of its subsidiaries is (i) in violation of its
charter or bylaws or similar organizational documents; (ii) in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not, individually or in the aggregate, have a
Material Adverse Effect.

(l) The (i) execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement, the Indenture and the Call
Spread Confirmations, (ii) the issuance and sale of the Securities and
compliance with the terms and provisions thereof, (iii) the issuance and
delivery from time to time of the Underlying Securities by the Company upon

 

6



--------------------------------------------------------------------------------

conversion of the Securities in accordance with their terms and the provisions
of the Indenture and (iv) the issuance of any Warrant Shares will not
(A) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (B) result in any violation of the
provisions of the charter or bylaws or similar organizational documents of the
Company or any of its subsidiaries or (C) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (A) and (C)
above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect.

(m) No consent, approval, authorization, order, license, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
of its obligations under this Agreement, the Indenture, the Call Spread
Confirmations or the Securities or in connection with the offering, issuance and
sale of the Securities by the Company or the issuance of any Warrant Shares,
except such as may be required by the securities or Blue Sky laws of the various
states in connection with the offer and sale of the Securities.

(n) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum provided to prospective purchasers of the Securities.

(o) (i) Other than proceedings accurately described in all material respects in
the Time of Sale Memorandum, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its subsidiaries is a party or to which any property of the Company or
any of its subsidiaries is the subject that, individually or in the aggregate,
if determined adversely to the Company or any of its subsidiaries, could
reasonably be expected to have a Material Adverse Effect; to the knowledge of
the Company, no such investigations, actions, suits or proceedings are
threatened or contemplated by any governmental or regulatory authority or
threatened by others; and (ii) there are no statutes, regulations or contracts
or other documents that are required under the Exchange Act to be filed as
exhibits to the Company’s periodic filings with the Commission and incorporated
in the Time of Sale Memorandum that are not so filed or described in the Time of
Sale Memorandum.

 

7



--------------------------------------------------------------------------------

(p) Except as would not individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, (i) the Company and each of its subsidiaries
(a) have been and are in compliance with any and all applicable federal, state,
local and foreign laws, rules, regulations, requirements, decisions, judgments,
decrees, orders and the common law relating to pollution or the protection of
the environment, natural resources or human health or safety, including those
relating to the generation, storage, treatment, use, handling, transportation,
Release or threat of Release of Hazardous Materials (collectively,
“Environmental Laws”), (b) do not anticipate capital expenditures relating to
Environmental Laws, (c) do not know of any Release or threat of Release of
Hazardous Materials by or relating to or caused by the Company or any of its
subsidiaries (or, to the knowledge of the Company and its subsidiaries, any
other entity (including any predecessor) for whose acts or omissions the Company
or any of its subsidiaries is liable), and (d) are not aware of any fact or
circumstance which would result in any environmental liability of the Company or
any of its subsidiaries.

(q) Neither the Company nor an of its subsidiaries has received written notice
alleging actual or potential violation or any actual or potential liability
under any Environmental Laws, including for the investigation or remediation of
any Release or threat of Release of Hazardous Materials that would reasonably be
expected to result in material liability, and neither the Company nor any of its
subsidiaries is a party to any order, decree or agreement that imposes any
material obligation or any liability under any Environmental Law, including for
the Release or threat of Release of Hazardous Materials. “Hazardous Materials”
means any material, chemical, substance, waste, pollutant, contaminant,
compound, mixture, or constituent thereof, in any form or amount, including
petroleum (including crude oil or any fraction thereof) and petroleum products,
natural gas liquids, asbestos and asbestos containing materials, naturally
occurring radioactive materials, brine, and drilling mud, regulated or which can
give rise to liability under any Environmental Law. “Release” means any
spilling, leaking, seepage, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping, disposing, depositing, dispersing, or
migrating in, into or through the environment, or in, into, from or through any
building or structure.

(r) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Final
Memorandum and after giving effect to the transactions contemplated by the Call
Spread Confirmations will not be required to register as an “investment company”
or an entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (the “Investment Company Act”).

(s) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act)

 

8



--------------------------------------------------------------------------------

which is or will be integrated with the sale of the Securities in a manner that
would require the registration under the Securities Act of the Securities,
(ii) made any General Solicitation that is not an Additional Written Offering
Communication other than General Solicitations listed on Schedule II hereto or
those made with the prior written consent of Morgan Stanley & Co. LLC and J.P.
Morgan Securities LLC, or (iii) offered, solicited offers to buy or sold the
Securities in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

(t) It is not necessary in connection with the offer, sale and delivery of the
Securities to the Initial Purchasers in the manner contemplated by this
Agreement to register the Securities under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

(u) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

(v) Neither the Company nor any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, employee, agent, affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
States, or any other applicable anti-bribery or anti-corruption laws; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Company and its subsidiaries have instituted, maintain
and enforce, and will continue to maintain and enforce policies and procedures
designed to promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.

(w) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), the
applicable money laundering statutes of all

 

9



--------------------------------------------------------------------------------

jurisdictions where the Company or any of its subsidiaries conducts business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(x) Neither the Company nor any of its subsidiaries, directors, officers or
employees, nor, to the knowledge of the Company, any agent, or affiliate or
other person associated with or acting on behalf of the Company or any of its
subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. Government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company, any of its subsidiaries located, organized or
resident in a country or territory that is the subject or the target of
Sanctions, including, without limitation, Crimea, Cuba, Iran, North Korea and
Syria (each, a “Sanctioned Country”); and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or the target of Sanctions, (ii) to fund or
facilitate any activities of or business in any Sanctioned Country or (iii) in
any other manner that will result in a violation by any person (including any
person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions. For the past five years, the Company and
its subsidiaries have not knowingly engaged in, are not now knowingly engaged
in, and will not engage in, any dealings or transactions with any person that at
the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

(y) The Company and each of its subsidiaries have paid all federal, state, local
and foreign taxes required to be paid, except for any tax that is being
contested in good faith and for which an adequate reserve or accrual has been
established in accordance with generally accepted accounting principles in the
United States and have filed all federal income and other tax returns required
to be filed through the date hereof; and except as otherwise disclosed in the
Time of Sale Memorandum, there is no tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company or its subsidiaries
or any of their respective properties or assets, except where the failure to pay
or file or where such deficiency would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(z) The Company and each of its subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that complies with the requirements of the Exchange Act and that
has been designed to ensure that information required to be disclosed by the
Company in reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms, including controls and procedures designed to
ensure that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a15 of the Exchange Act and concluded that such disclosure controls and
procedures were effective.

(aa) The Company and each of its subsidiaries maintain systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that comply with the requirements of the Exchange Act and have been
designed by, or under the supervision of, their respective principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles, including, but not limited to,
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Time of Sale
Memorandum fairly presents the information called for in all material respects
and is prepared in accordance with the Commission’s rules and guidelines
applicable thereto. Except as disclosed in the Time of Sale Memorandum, there
are no material weaknesses in the Company’s internal controls. The Company’s
auditors and the Audit Committee of the Board of Directors of the Company have
been advised of: (i) all significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting which have
adversely affected or are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.

(bb) The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

11



--------------------------------------------------------------------------------

(cc) Ernst & Young LLP, who have certified certain financial statements of the
Company and Q2 Software, Inc., is an independent registered public accounting
firm with respect to the Company and its subsidiaries within the applicable
rules and regulations adopted by the Commission and the Public Company
Accounting Oversight Board (United States) and as required by the Securities
Act.

(dd) The Company and its subsidiaries have good and marketable title in fee
simple (in the case of real property) to, or have valid and marketable rights to
lease or otherwise use, all items of real and personal property and assets that
are material to the respective businesses of the Company and its subsidiaries,
in each case free and clear of all liens, encumbrances, claims and defects and
imperfections of title except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and its
subsidiaries, (ii) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, or (iii) exist pursuant to any of
the Company’s credit facilities that are disclosed in the Preliminary
Memorandum, the Time of Sale Memorandum or the Final Memorandum.

(ee) The Company and its subsidiaries own or possess or can obtain on reasonable
terms adequate rights to use all material patents, patent rights, trademarks,
service marks, trade names, copyrights, licenses and know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) and other technology and intellectual
property rights (“Intellectual Property”) necessary for the conduct of their
respective businesses as currently conducted and as proposed to be conducted in
the Preliminary Memorandum, the Time of Sale Memorandum or the Final Memorandum
(“Company Intellectual Property”), and, to the Company’s knowledge, the conduct
of their respective businesses does not conflict in any material respect with
any such rights of others. The Company and its subsidiaries have taken
reasonable steps necessary to secure interests in the Company Intellectual
Property developed by employees of the Company or its subsidiaries or developed
for the Company or its subsidiaries from such employees, consultants, agents and
contractors. There are no outstanding options, licenses or agreements of any
kind relating to the Company Intellectual Property that is owned or purported to
be owned by the Company or any of its subsidiaries that are required to be
described in the Preliminary Memorandum, the Time of Sale Memorandum or the
Final Memorandum and are not described in all material respects. The Company and
its subsidiaries are not a party to or bound by any options, licenses or
agreements with respect to the Intellectual Property of any other person or
entity that are required to be set forth in the Time of Sale Memorandum and are
not described in all material respects therein. No governmental agency or body,
university, college, other educational institution or research center has any
ownership claim in or to any material Company

 

12



--------------------------------------------------------------------------------

Intellectual Property that is owned or purported to be owned by the Company or
any of its subsidiaries. Except as described in the Preliminary Memorandum, the
Time of Sale Memorandum or the Final Memorandum, (i) there are no third parties
who have or will be able to establish an ownership interest in any material
Company Intellectual Property owned or purported to be owned by the Company or
any of its subsidiaries; (ii) there is no pending, or to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s rights or any subsidiary’s rights in or to any material Company
Intellectual Property, and no such action, suit, proceeding or claim reasonably
would be expected to be brought or asserted against the Company or any of its
subsidiaries based on facts of which the Company has knowledge; (iii) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others challenging the validity, enforceability or scope of any
Company Intellectual Property, and no action, suit, proceeding or claim
reasonably would be expected to be brought or asserted against the Company or
any of its subsidiaries based on facts of which the Company has knowledge;
(iv) there is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others that the Company or any of its subsidiaries
infringes or misappropriates any Intellectual Property or other proprietary
rights of others, and no such action, suit, proceeding or claim reasonably would
be expected to be brought or asserted against the Company based on facts of
which the Company has knowledge, except, in the case of this clause (iv), for
any such actions, suits, proceedings or claims that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;
(v) to the Company’s knowledge, there is no patent or patent application that
contains claims that interfere with the claims of any issued patent owned by the
Company that is material to the business of the Company and its subsidiaries;
and (vi) to the Company’s knowledge, no material Company Intellectual Property
has been obtained or is being used by the Company or any of its subsidiaries in
violation of any contractual obligation binding on the Company or its
subsidiaries, or otherwise in violation of the rights of any persons. The
Company and any of its subsidiaries have used all software and other materials
distributed under a “free,” “open source,” or similar licensing model (including
but not limited to the GNU General Public License, GNU Lesser General Public
License and GNU Affero General Public License) (“Open Source Materials”) in
compliance with all license terms applicable to such Open Source Materials,
except where the non-compliance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its subsidiaries has distributed any Open Source Materials in a
manner that requires or has required under the terms of any license applicable
to such Open Source Materials any proprietary products or services of the
Company or its subsidiaries, or any proprietary software code owned by the
Company or any of its subsidiaries to be (A) disclosed or distributed in source
code form, (B) licensed for the purpose of making derivative works, or
(C) redistributable at no charge, except where any such distribution of Open
Source Materials would not, individually, or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(ff) No relationship, direct or indirect, exists between or among the Company or
its subsidiaries, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company or its subsidiaries, on the other, that is
required to be described in the Company’s filings under the Exchange Act that
are incorporated in the Preliminary Memorandum, the Time of Sale Memorandum or
the Final Memorandum that is not so described. As of the date of the Preliminary
Offering Memorandum there were, and as of the Closing Date there will be, no
outstanding personal loans made, directly or indirectly, by the Company to any
director or executive officer of the Company.

(gg) The Company and each of its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum, except where the failure to possess or make
the same would not, individually or in the aggregate, have a Material Adverse
Effect; and except as described in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum, neither the Company nor any of its
subsidiaries has received notice of any revocation or modification of any such
license, certificate, permit or authorization or has any reason to believe that
any such license, certificate, permit or authorization will not be renewed in
the ordinary course, except where such revocation, modification or nonrenewal
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(hh) No labor disturbance by or dispute with employees of the Company or its
subsidiaries exists or, to the knowledge of the Company, is contemplated or
threatened, and the Company is not aware of any existing or imminent labor
disturbance by, or dispute with, the employees of any of its or its
subsidiaries’ principal suppliers, contractors or customers, except as would
not, individually or in the aggregate, have a Material Adverse Effect.

(ii) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each employee benefit plan, within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for
which the Company or any member of its “Controlled Group” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Code) would have any liability (each, a “Plan”)
has been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited
to, ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, the minimum

 

14



--------------------------------------------------------------------------------

funding standard of Section 412 of the Code or Section 302 of ERISA, as
applicable, has been satisfied (without taking into account any waiver thereof
or extension of any amortization period) and is reasonably expected to be
satisfied in the future (without taking into account any waiver thereof or
extension of any amortization period); (iv) the fair market value of the assets
of each Plan subject to Section 430 of the Code or Title IV of ERISA exceeds the
present value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan); (v) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur; (vi) neither the Company nor any member of the Controlled Group has
incurred, nor reasonably expects to incur, any liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the PBGC, in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan,” within the meaning of Section 4001(a)(3) of ERISA); and (vii) there is no
pending audit or investigation by the Internal Revenue Service, the U.S.
Department of Labor, the Pension Benefit Guaranty Corporation or any other
governmental agency or any foreign regulatory agency with respect to any Plan.
None of the following events has occurred or is reasonably likely to occur:
(x) a material increase in the aggregate amount of contributions required to be
made to all Plans by the Company or its subsidiaries in the current fiscal year
of the Company and its subsidiaries compared to the amount of such contributions
made in the Company and its subsidiaries’ most recently completed fiscal year;
or (y) a material increase in the Company and its subsidiaries’ “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) compared to the amount of such obligations
in the Company and its subsidiaries’ most recently completed fiscal year.

(jj) The Company and each of its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are reasonably adequate to protect the Company and its
subsidiaries and their respective businesses; and neither the Company nor any of
its subsidiaries has (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

(kk) Each of the Company products has been produced, maintained, sold or
provided in compliance in all material respects with all privacy and data
protection laws and regulations applicable to the Company’s collection,
handling, and storage of its customers’ data. The Company has policies and
procedures in place designed to ensure the material integrity and security of
the data collected, handled or stored in connection with the delivery of its
product offerings. The Company complies with, and takes appropriate steps
reasonably designed to assure compliance in all material respects with such
policies and procedures.

 

15



--------------------------------------------------------------------------------

(ll) The subsidiaries of the Company are not currently prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company, from making any other
distribution on such subsidiaries’ capital stock, from repaying to the Company
any loans or advances to such subsidiaries from the Company or from transferring
any of such subsidiaries’ properties or assets to the Company or any other
subsidiary of the Company.

(mm) Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against the Company or any of its subsidiaries
or any Initial Purchaser for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Securities.

(nn) No person has the right to require the Company or any of its subsidiaries
to register any securities for sale under the Securities Act by reason of the
issuance and sale of the Securities or the Underlying Securities, as applicable,
by the Company, other than those that have either been waived or exercised in
connection with this offering.

(oo) The Company has not taken, directly or indirectly, any action designed to
or that could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Underlying Securities.

(pp) The application of the proceeds received by the Company from the issuance,
sale and delivery of the Securities as described in the Preliminary Memorandum,
the Time of Sale Memorandum and the Final Memorandum will not violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(qq) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Preliminary
Memorandum, the Time of Sale Memorandum or the Final Memorandum has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

(rr) Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included in the
Preliminary Memorandum, the Time of Sale Memorandum and the Final Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.

(ss) The Company is in compliance with all provisions of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”) that are effective and applicable to the Company as of the
date hereof, including Section 402 related to loans and Sections 302 and 906
related to certifications.

 

16



--------------------------------------------------------------------------------

(tt) Neither the Company nor any of its subsidiaries has any securities rated by
any “nationally recognized statistical rating organization,” as such term is
defined in Section 3(a)(62) of the Exchange Act.

(uu) The Company has caused each of its executive officers and directors and
their affiliates to furnish to the Representatives, on or prior to the date of
this Agreement, a “lock-up” agreement, each substantially in the form of Exhibit
A hereto.

(vv) The statements set forth or incorporated by reference in each of the
Preliminary Memorandum, the Time of Sale Memorandum and the Final Memorandum
under the caption “Description of Convertible Note Hedge and Warrant
Transactions,” insofar as they purport to constitute a summary of the terms of
the Notes and under the captions “Certain United States Federal Income Tax
Considerations,” “Certain Relationships and Related Party Transactions” and
“Plan of Distribution”, insofar as they purport to summarize the provisions of
the laws and documents referred to therein, are accurate summaries in all
material respects.

(ww) The Base Call Spread Confirmations have been, and any Additional Call
Spread Confirmations on the date or dates that the Initial Purchasers exercise
their right to purchase the relevant Additional Securities will have been, duly
authorized, executed and delivered by the Company and, assuming due execution
and delivery thereof by the Call Spread Counterparties, constitute, or will
constitute, as the case may be, valid and legally binding agreements of the
Company enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

(xx) The maximum number of shares of Common Stock (the “Warrant Shares”)
issuable upon exercise and settlement or termination of the warrants issued
pursuant to the Base Warrant Confirmations and any Additional Warrant
Confirmations have been duly authorized and reserved for issuance and, when
issued upon exercise and settlement or termination of such warrants in
accordance with the terms of such warrants, will be validly issued, fully paid
and non-assessable and the issuance of such shares of Common Stock will not be
subject to any preemptive or similar rights.

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Firm Securities set forth in Schedule
I hereto opposite its name at a purchase price of 97.250% of the principal
amount thereof (the “Purchase Price”) plus accrued interest, if any, to the
Closing Date.

 

17



--------------------------------------------------------------------------------

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company hereby grants to the
Initial Purchasers the right to purchase, severally and not jointly, up to
$30,000,000 aggregate principal amount of Additional Securities, for the purpose
of covering sales of Securities in excess of the principal amount of the Firm
Securities, at the Purchase Price plus accrued interest, if any, to the date of
payment and delivery. Morgan Stanley & Co. LLC and J.P. Morgan Securities LLC
may exercise this right on behalf of the Initial Purchasers in whole or from
time to time in part by giving written notice not later than 13 days after the
date of this Agreement. Any exercise notice shall specify the principal amount
of Additional Securities to be purchased by the Initial Purchasers and the date
on which such Additional Securities are to be purchased. Each purchase date must
be at least one business day after the written notice is given and may not be
earlier than the closing date for the Firm Securities nor later than ten
business days after the date of such notice. Additional Securities may be
purchased as provided in Section 4 solely for the purpose of covering sales of
Securities in excess of the principal amount of the Firm Securities. On each
day, if any, that Additional Securities are to be purchased (an “Option Closing
Date”), each Initial Purchaser agrees, severally and not jointly, to purchase
from the Company the principal amount of Additional Securities (subject to such
adjustments to eliminate fractional Securities as you may determine) that bears
the same proportion to the total principal amount of Additional Securities to be
purchased on such Option Closing Date as the principal amount of Firm Securities
set forth in Schedule I opposite the name of such Initial Purchaser bears to the
total principal amount of Firm Securities.

3. Terms of Offering. You have advised the Company that the Initial Purchasers
will make an offering of the Securities purchased by the Initial Purchasers
hereunder as soon as practicable after this Agreement is entered into as in your
judgment is advisable.

4. Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Initial Purchasers at 10:00 a.m., New York City time, on February 26, 2018, or
at such other time on the same or such other date, not later than March 5, 2018,
as shall be designated in writing by you. The time and date of such payment are
hereinafter referred to as the “Closing Date.”

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later March 20, 2018, as shall be
designated in writing by you.

 

18



--------------------------------------------------------------------------------

The Securities shall be in definitive form or global form, as specified by you,
and registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date or the
applicable Option Closing Date, as the case may be. The Securities shall be
delivered to you (or the Trustee, as custodian for The Depository Trust Company,
in the case of Securities in global form) on the Closing Date or an Option
Closing Date, as the case may be, for the respective accounts of the several
Initial Purchasers, with any transfer taxes payable in connection with the
transfer of the Securities to the Initial Purchasers duly paid, against payment
of the Purchase Price therefor plus accrued interest, if any, to the date of
payment and delivery.

5. Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers to purchase and pay for the Firm Securities on the
Closing Date are subject to the satisfaction or waiver, as determined by the
Representatives in their sole discretion of the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business or operations of the Company and its subsidiaries, taken
as a whole, from that set forth in the Time of Sale Memorandum provided to the
prospective purchasers of the Securities that, in your judgment, is material and
adverse and that makes it, in your judgment, impracticable to market the
Securities on the terms and in the manner contemplated in the Time of Sale
Memorandum.

(b) The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of the
Company, to the effect set forth in Section 5(a) and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Initial Purchasers shall have received on the Closing Date (i) opinions
and (ii) a negative assurance letter of DLA Piper LLP (US), outside counsel for
the Company, dated the Closing Date, in form and substance reasonably
satisfactory to you. Such opinions shall be rendered to the Initial Purchasers
at the request of the Company and shall so state therein.

(d) The Initial Purchasers shall have received on the Closing Date (i) an
opinion and (ii) a negative assurance letter of Wilson Sonsini Goodrich &
Rosati, Professional Corporation, counsel for the Initial Purchasers, dated the
Closing Date, in form and substance reasonably satisfactory to you.

 

19



--------------------------------------------------------------------------------

(e) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
Ernst & Young LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Time of Sale
Memorandum and the Final Memorandum; provided that the letter delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.

(f) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a certificate, dated the date hereof or the Closing Date, as
the case may be, of the principal financial officer and principal accounting
officer of the Company, with respect to certain financial and operating
information of the Company, to the effect set forth in Exhibit B hereto.

(g) An application for the listing of the Underlying Securities shall have been
submitted to The New York Stock Exchange (the “Exchange”), and the Underlying
Securities and the Warrant Shares shall have been approved for listing on the
Exchange, subject to official notice of issuance.

(h) The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and certain stockholders, officers and directors of the
Company relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, delivered to you on or before the date
hereof, shall be in full force and effect on the Closing Date.

(i) The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to you on the applicable Option
Closing Date of the following:

(i) a certificate, dated the Option Closing Date and signed by an executive
officer of the Company, confirming that the certificate delivered on the Closing
Date pursuant to Section 5(b) hereof remains true and correct as of such Option
Closing Date;

(ii) (A) opinions and (B) negative assurance letter of DLA Piper LLP (US),
outside counsel for the Company, dated the Option Closing Date, relating to the
Additional Securities to be purchased on such Option Closing Date and otherwise
to the same effect as the opinions and negative assurance letter required by
Section 5(c) hereof;

(iii) (A) an opinion and (B) negative assurance letter of Wilson Sonsini
Goodrich & Rosati, Professional Corporation, counsel for the Initial Purchasers,
dated the Option Closing Date, relating to the Additional Securities to be
purchased on such Option Closing Date and otherwise to the same effect as the
opinion required by Section 5(d) hereof;

 

20



--------------------------------------------------------------------------------

(iv) a letter dated the Option Closing Date, in form and substance satisfactory
to the Initial Purchasers, from Ernst & Young LLP, independent public
accountants, substantially in the same form and substance as the letter
furnished to the Initial Purchasers pursuant to Section 5(e) hereof; provided
that the letter delivered on the Option Closing Date shall use a “cut-off date”
not earlier than three business days prior to such Option Closing Date;

(v) a certificate, dated the Option Closing Date, of the principal financial
officer and principal accounting officer of the Company, with respect to certain
financial and operating information of the Company, to the effect set forth in
Exhibit B hereto; and

(vi) such other documents as you may reasonably request with respect to the good
standing of the Company, the due authorization and issuance of the Additional
Securities to be sold on such Option Closing Date and other matters related to
the issuance of such Additional Securities.

6. Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

(a) To furnish to you in New York City, without charge, as promptly as
practicable and in any event not later than the second business day next
succeeding the date of this Agreement and during the period mentioned in
Section 6(d) or (e), as many copies of the Time of Sale Memorandum, the Final
Memorandum, any documents incorporated by reference therein and any supplements
and amendments thereto as you may reasonably request.

(b) Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to you a copy of each such
proposed amendment or supplement and not to use any such proposed amendment or
supplement to which you reasonably object.

(c) To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Additional Written Offering
Communication to which you reasonably object.

(d) If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading, or if, in the opinion of counsel for the
Initial

 

21



--------------------------------------------------------------------------------

Purchasers, it is necessary to amend or supplement the Time of Sale Memorandum
to comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers and to any dealer upon request, either
amendments or supplements to the Time of Sale Memorandum so that the statements
in the Time of Sale Memorandum as so amended or supplemented will not, in the
light of the circumstances under which they are made, when delivered to a
prospective purchaser, be misleading or so that the Time of Sale Memorandum, as
amended or supplemented, will comply with applicable law.

(e) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is necessary to amend or supplement the Final Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

(f) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request.

(g) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the issuance and sale of the
Securities and all other fees or expenses of the Company in connection with the
preparation of the Preliminary Memorandum, the Time of Sale Memorandum, the
Final Memorandum, any Additional Written Offering Communication prepared by or
on behalf of, used by, or referred to by the Company and any amendments and
supplements to any of the foregoing, including all printing costs associated
therewith, and the delivering of copies thereof to the Initial Purchasers, in
the quantities herein above specified, (ii) all costs and expenses related to
the transfer and delivery of the Securities to the Initial Purchasers, including
any transfer or other taxes payable thereon, (iii) the cost of printing or
producing any Blue Sky or legal investment memorandum in connection with the
offer and sale of the Securities under state securities laws and all expenses in
connection with the qualification of the Securities for offer and sale under
state securities laws as provided in Section 6(f) hereof, including filing fees
and the reasonable and documented fees and disbursements of counsel for the
Initial Purchasers in connection with such qualification and in connection with
the Blue Sky or legal investment memorandum, (iv) any fees charged by rating
agencies for the rating

 

22



--------------------------------------------------------------------------------

of the Securities, (v) the fees and expenses, if any, incurred in connection
with the listing of the Underlying Securities on the Exchange, (vi) the costs
and charges of the Trustee and any transfer agent, registrar or depositary,
(vii) the cost of the preparation, issuance and delivery of the Securities,
(viii) the costs and expenses of the Company relating to investor presentations
on any “road show” undertaken in connection with the marketing of the offering
of the Securities, including, without limitation, expenses associated with the
preparation or dissemination of any electronic road show, expenses associated
with production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, and travel and lodging expenses of the
representatives and officers of the Company and any such consultants, (ix) the
document production charges and expenses associated with printing this Agreement
and (x) all other cost and expenses incident to the performance of the
obligations of the Company hereunder for which provision is not otherwise made
in this Section. It is understood, however, that except as provided in this
Section, Section 8, and the last paragraph of Section 10, the Initial Purchasers
will pay all of their costs and expenses, including fees and disbursements of
their counsel, transfer taxes payable on resale of any of the Securities by them
and any advertising expenses connected with any offers they may make.

(h) Neither the Company nor any Affiliate will sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) which could be integrated with the sale of the Securities in
a manner which would require the registration under the Securities Act of the
Securities.

(i) To furnish you with any proposed General Solicitation to be made by the
Company or on its behalf before its use, and not to make or use any proposed
General Solicitation without your prior written consent.

(j) While any of the Securities or the Underlying Securities remain “restricted
securities” within the meaning of the Securities Act, to make available, upon
request, to any seller of such Securities the information specified in Rule
144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

(k) During the period of one year after the Closing Date or any Option Closing
Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.

(l) During the period of one year after the Closing Date or any Option Closing
Date, if later, the Company will not, and will not permit any person that is an
affiliate (as defined in Rule 144 under the Securities Act) at such time (or has
been an affiliate within the three months preceding such time) to, resell any of
the Securities or the Underlying Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them.

 

23



--------------------------------------------------------------------------------

(m) Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.

(n) To cause to be listed, and maintain the listing of, the Underlying
Securities and the Warrant Shares on the Exchange.

(o) To reserve and keep available at all times, free of preemptive rights, a
number of shares of Common Stock equal to the sum of (x) the Underlying
Securities and (y) the Warrant Shares.

The Company also agrees that, without the prior written consent of the
Representatives on behalf of the Initial Purchasers, it will not, during the
period ending 90 days after the date hereof ( the “Restricted Period”), (1)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, (2) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Common Stock, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise or (3) file any registration statement with the
Commission relating to the offering of any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock. The
foregoing sentence shall not apply to (a) the sale of the Securities under this
Agreement, (b) filings on Form S-8 relating to the Company Stock Plans described
in the Preliminary Memorandum, the Time of Sale Memorandum and the Final
Memorandum and any shares of Common Stock of the Company issued upon the
exercise of options or other equity awards granted under Company Stock Plans,
(c) the entry into the Base Warrant Confirmations and any Additional Warrant
Confirmations, (d) the issuance of Common Stock and the granting of Stock
Options pursuant to the Company Stock Plans described in the Preliminary
Memorandum, the Time of Sale Memorandum or the Final Memorandum or any document
incorporated by reference in any of the foregoing, or (e) the establishment of a
trading plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of
shares of Common Stock, provided that (i) such plan does not provide for the
transfer of Common Stock during the Restricted Period and (ii) to the extent a
public announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by the Company regarding the establishment of such plan, such
announcement or filing shall include a statement to the effect that no transfer
of Common Stock may be made under such plan during the Restricted Period.

 

24



--------------------------------------------------------------------------------

7. Offering of Securities; Restrictions on Transfer. (a) Each Initial Purchaser,
severally and not jointly, represents and warrants that such Initial Purchaser
is a qualified institutional buyer as defined in Rule 144A under the Securities
Act (a “QIB”). Each Initial Purchaser, severally and not jointly, agrees with
the Company that (i) it will not solicit offers for, or offer or sell, such
Securities by any General Solicitation, other than a permitted communication
listed on Schedule II hereto, or those made with the prior written consent of
the Company, or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act and (ii) it will sell such Securities in
the United States only to persons that it reasonably believes to be QIBs that in
purchasing such Securities are deemed to have represented and agreed as provided
in the Final Memorandum under the captions “Notice to Investors” and “Transfer
Restrictions”.

(b) The Company agrees that the Initial Purchasers may provide copies of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum and
any other agreements or documents relating thereto, including without
limitation, the Indenture, to Xtract Research LLC (“Xtract”), following
completion of the offering and filing of the Form 8-K with the Indenture
attached as an exhibit thereto, for inclusion in an online research service
sponsored by Xtract, access to which shall be restricted by Xtract to QIBs.

8. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Initial Purchaser, each person, if any, who controls any Initial
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each affiliate of any Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Memorandum, the Time of Sale Memorandum, any Additional Written Offering
Communication prepared by or on behalf of, used by, or referred to by the
Company, any General Solicitation made by the Company, any “road show” as
defined in Rule 433(h) under the Securities Act (a “road show”), the Final
Memorandum or any amendment or supplement thereto, or caused by any omission or
alleged omission to state therein a material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, except insofar as such losses, claims, damages or liabilities
are caused by any such untrue statement or omission or alleged untrue statement
or omission based upon information relating to any Initial Purchaser furnished
to the Company in writing by such Initial Purchaser through you expressly for
use therein.

(b) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors, its officers and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through you expressly for use in
the Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication set forth in Schedule II hereto, road show, General
Solicitation set forth in Schedule II hereto, the Final Memorandum or any
amendment or supplement thereto.

 

25



--------------------------------------------------------------------------------

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing; provided, however, that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8. The indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred and documented fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel or
(ii) the named parties to any such proceeding (including any impleaded parties)
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by Morgan Stanley & Co. LLC
and J.P. Morgan Securities LLC, in the case of parties indemnified pursuant to
Section 8(a), and by the Company, in the case of parties indemnified pursuant to
Section 8(b). The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the third and fourth sentences of this paragraph, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the

 

26



--------------------------------------------------------------------------------

indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such proceeding.

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the Company and the total discounts and
commissions received by the Initial Purchasers bear to the aggregate offering
price of the Securities. The relative fault of the Company on the one hand and
of the Initial Purchasers on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Initial Purchasers’
respective obligations to contribute pursuant to this Section 8 are several in
proportion to the respective principal amount of Securities they have purchased
hereunder, and not joint.

(e) The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial
Purchaser shall be required to contribute any amount in excess of the total
discounts,

 

27



--------------------------------------------------------------------------------

commissions and other compensation received by such Initial Purchaser under this
Agreement, less the aggregate amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 8 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.

9. Termination. The Initial Purchasers may terminate this Agreement by notice
given by you to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the NYSE MKT, the NASDAQ Global Market, the Chicago Board
of Options Exchange, the Chicago Mercantile Exchange or the Chicago Board of
Trade, (ii) trading of any securities of the Company shall have been suspended
on any exchange or in any over-the-counter market, (iii) a material disruption
in securities settlement, payment or clearance services in the United States
shall have occurred, (iv) any moratorium on commercial banking activities shall
have been declared by Federal or New York State authorities or (v) there shall
have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in your judgment, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Securities on the terms and in the
manner contemplated in the Time of Sale Memorandum or the Final Memorandum.

10. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
Firm

 

28



--------------------------------------------------------------------------------

Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as you may specify, to purchase the
Securities which such defaulting Initial Purchaser or Initial Purchasers agreed
but failed or refused to purchase on such date; provided that in no event shall
the principal amount of Securities that any Initial Purchaser has agreed to
purchase pursuant to this Agreement be increased pursuant to this Section 10 by
an amount in excess of one-ninth of such principal amount of Securities without
the written consent of such Initial Purchaser. If, on the Closing Date any
Initial Purchaser or Initial Purchasers shall fail or refuse to purchase Firm
Securities which it or they have agreed to purchase hereunder on such date and
the aggregate principal amount of Securities with respect to which such default
occurs is more than one-tenth of the aggregate principal amount of Firm
Securities to be purchased on such date, and arrangements satisfactory to you
and the Company for the purchase of such Firm Securities are not made within 36
hours after such default, this Agreement shall terminate without liability on
the part of any non-defaulting Initial Purchaser or of the Company. In any such
case either you or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Time of Sale Memorandum, the Final Memorandum or in any
other documents or arrangements may be effected. If, on an Option Closing Date,
any Initial Purchaser or Initial Purchasers shall fail or refuse to purchase
Additional Securities and the aggregate principal amount of Additional
Securities with respect to which such default occurs is more than one-tenth of
the aggregate principal amount of Additional Securities to be purchased on such
Option Closing Date, the non-defaulting Initial Purchasers shall have the option
to (a) terminate their obligation hereunder to purchase the Additional
Securities to be sold on such Option Closing Date or (b) purchase not less than
the principal amount of Additional Securities that such non-defaulting Initial
Purchasers would have been obligated to purchase in the absence of such default.
Any action taken under this paragraph shall not relieve any defaulting Initial
Purchaser from liability in respect of any default of such Initial Purchaser
under this Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement (in each case other than (x) a termination pursuant to clauses (i),
(iii), (iv) or (v) of Section 9 or (y) a termination pursuant to Section 10
(with respect to the defaulting Initial Purchaser only)), the Company will
reimburse the Initial Purchasers or such Initial Purchasers as have so
terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and reasonable and documented
disbursements of their counsel) reasonably incurred by such Initial Purchasers
in connection with this Agreement or the offering contemplated hereunder.

11. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchasers
with respect to the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, the conduct of the offering, and the purchase
and sale of the Securities.

 

29



--------------------------------------------------------------------------------

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arm’s length, are not
agents of, and owe no fiduciary duties to, the Company or any other person,
(ii) the Initial Purchasers owe the Company only those duties and obligations
set forth in this Agreement and prior written agreements (to the extent not
superseded by this Agreement) if any, and (iii) the Initial Purchasers may have
interests that differ from those of the Company. The Company waives to the full
extent permitted by applicable law any claims it may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.

12. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. Delivery of an executed counterpart of
a

signature page to this Agreement by telecopier, facsimile or other electronic
transmission (i.e., a “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart thereof.

13. Severability. The invalidity or unenforceability of any section, paragraph
or provision of this Agreement shall not affect the validity or enforceability
of any other section, paragraph or provision hereof. If any section, paragraph
or provision of this Agreement is for any reason determined to be invalid or
unenforceable, there shall be deemed to be made such minor changes (and only
such minor changes) as are necessary to make it valid and enforceable.

14. Applicable Law; Waiver of Jury Trial. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York. The
Company and each of the Initial Purchasers hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

15. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

16. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Initial Purchasers shall be delivered, mailed or sent
to you in care of Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York
10036, Attention: Convertible Debt Syndicate Desk, with a copy to the Legal
Department; in care of J.P. Morgan Securities LLC, 383 Madison Avenue, New York,
New York 10179 (facsimile: 212-622-8358), Attention: Equity Syndicate Desk; in
care of Stifel, Nicolaus & Company, Incorporated, One Montgomery Street, Suite
3700, San Francisco, California 94104, Attention: Syndicate Desk; and if to the
Company shall be delivered, mailed or sent to Q2 Holdings, Inc., 13785 Research
Blvd., Suite 150, Austin, Texas 78750; Attention: General Counsel.

[Signature Page Follows]

 

30



--------------------------------------------------------------------------------

Very truly yours,

 

Q2 Holdings, Inc.

By:  

/s/ Jennifer Harris

  Name: Jennifer Harris   Title: Chief Financial Officer

 

Accepted as of the date hereof

 

Morgan Stanley & Co. LLC

J.P. Morgan Securities LLC

Stifel, Nicolaus & Company, Incorporated

 

Acting severally on behalf of themselves and the several Initial Purchasers
named in Schedule I hereto.

 

By: Morgan Stanley & Co. LLC

By:  

/s/ David Oaks

  Name: David Oakes   Title: Managing Director

By: J.P. Morgan Securities LLC

 

By:  

/s/ Karin Fronczke

  Name: Karin Fronczke   Title: Managing Director

By: Stifel, Nicolaus & Company, Incorporated

 

By:  

/s/ Craig DeDomenico

  Name: Craig DeDomenico   Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

   Principal Amount of
Firm Securities to be
Purchased  

Morgan Stanley & Co. LLC

   $ 90,000,000  

J.P. Morgan Securities LLC

     60,000,000  

Stifel, Nicolaus & Company, Incorporated

     50,000,000     

 

 

 

Total:

   $ 200,000,000     

 

 

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

Permitted Communications

Time of Sale Memorandum

 

1. Preliminary Memorandum issued February 20, 2018

 

2. Pricing term sheet dated February 21, 2018

Permitted Additional Written Offering Communications

Each electronic “road show” as defined in Rule 433(h) furnished to the Initial
Purchasers prior to use that the Initial Purchasers and Company have agreed may
be used in connection with the offering of the Securities

Pricing term sheet dated February 21, 2018

Company press release issued February 20, 2018

Company press release to be issued February 22, 2018

Permitted General Solicitations other than Permitted Additional Written Offering
Communications set forth above

None



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF LOCK-UP LETTER]

February    , 2018

Morgan Stanley & Co. LLC

J.P. Morgan Securities LLC

Stifel, Nicolaus & Company, Incorporated

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, NY 10036

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

c/o Stifel, Nicolaus & Company, Incorporated

One South Street, 15th Floor

Baltimore, MD 21202

Ladies and Gentlemen:

The undersigned understands that Morgan Stanley & Co. LLC, J.P. Morgan
Securities LLC and Stifel, Nicolaus & Company, Incorporated (collectively, the
“Representatives”) propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with Q2 Holdings, Inc., a Delaware corporation (the “Company”),
providing for the offering (the “Offering”) by the several Initial Purchasers,
including the Representatives (the “Initial Purchasers”), of Convertible Senior
Notes of the Company (the “Securities”). The Securities will be convertible into
shares of Common Stock, $0.0001 par value per share, of the Company (the “Common
Stock”).

To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of the Representatives on behalf
of the Initial Purchasers, it will not, during the period commencing on the date
hereof and ending 90 days after the date of the final offering memorandum (the
“Restricted Period”) relating to the Offering (the “Final Memorandum”), (1)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock beneficially owned (as such term is used in Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), by the
undersigned or any other securities so owned convertible into or exercisable or
exchangeable for Common Stock or (2) enter into any swap or other arrangement
that transfers to another,



--------------------------------------------------------------------------------

in whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise. The foregoing sentence shall not apply to:

(a) the transfer of shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock (i) to the spouse, domestic
partner, parent, sibling, child or grandchild (each, an “immediate family
member”) of the undersigned or to a trust formed for the benefit of the
undersigned or of an immediate family member of the undersigned, (ii) by bona
fide gift, charitable contribution, will or intestacy, (iii) if the undersigned
is a corporation, partnership, limited liability company or other business
entity (A) to another corporation, partnership, limited liability company or
other business entity that controls, is controlled by or is under common control
with the undersigned or (B) as part of a disposition, transfer or distribution
by the undersigned to its equity holders, managers, partners or other principals
(or the estates of such persons), or (iv) if the undersigned is a trust, to a
trustor or beneficiary of the trust; provided that in the case of any transfer
or distribution pursuant to this clause (a), (i) each transferee, donee or
distributee shall sign and deliver a lock-up agreement in the form of this
letter agreement prior to or upon such transfer or distribution, and (ii) no
filing by any party (donor, donee, transferor or transferee) under the Exchange
Act or other public announcement shall be required or shall be made voluntarily
in connection with such transfer or distribution (other than a filing on a Form
5, Schedule 13D or Schedule 13G, or any amendments thereto, made after the
expiration of the Restricted Period);

(b) the transfer of shares of Common Stock to the Company for the sole purpose
of satisfying the exercise price and/or tax withholding obligations of the
undersigned upon exercise of stock options outstanding on the date hereof
(which, for the avoidance of doubt, shall not include “cashless” exercise
programs involving a broker or other third party), provided that such
transaction is exempt from Section 16(b) of the Exchange Act and that any
disclosure of such transfer shall clearly indicate that such transfer is for the
purpose of net-share settlement and/or tax withholding purposes, provided,
further that the underlying shares of Common Stock obtained upon any such
exercise continue to be subject to the restrictions set forth in this letter
agreement;

(c) the transfer of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock to the Company pursuant to
agreements under which the shares were issued and the Company has the option to
repurchase such shares or securities or a right of first refusal with respect to
transfers of such shares or securities, provided that no filing under the
Exchange Act or other public announcement (other than periodic reports filed by
the Company on Form 10-Q) shall be required or shall be voluntarily made within
30 days after the date of the Final Memorandum, and after such 30th day, any
filing under the Exchange Act shall clearly indicate in the footnotes thereto
that (i) the filing relates to the transfer of such shares or securities to the
Company pursuant to such repurchase option or right of first refusal, as the
case may be, and (b) no shares were sold by the reporting person;

2



--------------------------------------------------------------------------------

(d) the establishment of a trading plan pursuant to Rule 10b5-1 under the
Exchange Act for the transfer of shares of Common Stock, provided that (i) such
plan does not provide for the transfer of Common Stock during the Restricted
Period and (ii) to the extent a public announcement or filing under the Exchange
Act, if any, is required of or voluntarily made by or on behalf of the
undersigned or the Company regarding the establishment of such plan, such
announcement or filing shall include a statement to the effect that no transfer
of Common Stock may be made under such plan during the Restricted Period;

(e) the transfer of Common Stock under a trading plan pursuant to Rule 10b51
under the Exchange Act that is existing as of the date hereof, provided that to
the extent a public announcement or filing under the Exchange Act is required of
the undersigned or the Company regarding the sale, such announcement or filing
shall include a statement to the effect that the sale occurred pursuant to such
trading plan under Rule 10b5-1;

(f) the transfer of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock that occurs solely by operation of
law or by order of a court of competent jurisdiction, provided that the
transferee shall sign and deliver a lock-up agreement in the form of this letter
agreement; and

(g) the disposition by the undersigned of shares of Common Stock purchased from
the Company pursuant to any employee stock purchase plan described in the Final
Memorandum after completion of the Offering, provided that no filing by any
party under the Exchange Act, or other public announcement shall be required or
shall be made voluntarily in connection with such distribution during the
Restricted Period (other than a filing on a Form 5, Schedule 13D or Schedule
13G, or any amendments thereto, made after the expiration of the Restricted
Period).

In addition, the undersigned agrees that, without the prior written consent of
the Representatives on behalf of the Initial Purchasers, it will not, during the
Restricted Period, make any demand for or exercise any right with respect to,
the registration of any shares of Common Stock or any security convertible into
or exercisable or exchangeable for Common Stock. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s shares of Common
Stock except in compliance with the foregoing restrictions.

The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Offering.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

 

3



--------------------------------------------------------------------------------

This agreement shall automatically terminate upon the earliest to occur, if any,
of (a) the date the Company notifies the Representatives in writing prior to the
execution of the Purchase Agreement that the Company does not intend to proceed
with the Offering; (b) the termination date of the Purchase Agreement (other
than the provisions thereof that survive termination), provided that no
Securities have been delivered and paid for pursuant to the Purchase Agreement
before such date; and (c) February 28, 2018 (provided that the Company may by
written notice to the undersigned on or prior to February 28, 2018 extend such
date for a period of up to an additional three months), if the Purchase
Agreement has not been executed by that date.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

Very truly yours,

 

IF AN INDIVIDUAL:

   

IF AN ENTITY:

 

        (duly authorized signature)       (please print complete name of entity)
Name:                                     
                                                                 

    By:                                                               
                           

(please print full name)       (duly authorized signature)      
Name:                                     
                                                            (please print full
name)           Title:                                 
                                                            (please print full
title) Address:       Address:

 

     

 

 

     

 

E-mail:                                                                        
                             E-mail:                              
                                                           

 



--------------------------------------------------------------------------------

EXHIBIT B

[CFO CERTIFICATE]

Q2 Holdings, Inc.

CHIEF FINANCIAL OFFICER’S CERTIFICATE

Capitalized terms used herein and not otherwise defined have the meanings
ascribed to them in the Purchase Agreement dated February     , 2018 by and
among Q2 Holdings, Inc. (the “Company”) and Morgan Stanley & Co. LLC, J.P.
Morgan Securities LLC, and Stifel, Nicolaus & Company, Incorporated, as
representatives of the several initial purchasers listed in Schedule I thereto
(the “Initial Purchasers”).

In connection with the offering by the Company of its of its     % Convertible
Senior Notes due 2023 (the “Notes”), I, Jennifer Harris, in my capacity as the
Chief Financial Officer of the Company, hereby certify on behalf of the Company
that:

 

  1. I have read the items circled from the Company’s Annual Report on Form 10-K
for the year ended December 31, 2017, the Company’s definitive proxy statement
on Schedule 14A dated April 28, 2017, the Company’s Current Report on Form 8-K
dated December 15, 2017, and the investor presentation (collectively, the
“Offering Documents”) attached as Exhibit A hereto and confirm such items are
derived from the Company’s books and records.

 

  2. Each of the items circled in Exhibit A is true, correct and accurate in all
material respects as of the date hereof. If such an item represents an estimate
or range, I do not currently have reason to believe based on historical
experience or current facts and circumstances that such estimate or range is
subject to a material downward adjustment; and, to my knowledge, no event has
occurred or condition exists that would cause the Company to amend or modify any
such items as of the date hereof.

 

  3. This certificate is to assist the Initial Purchasers in conducting and
documenting their investigation of the affairs of the Company in connection with
the offering of the Notes covered by the Offering Documents.

[Signature page immediately follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed my name on the behalf of the Company on this
                day of                 , 2018.

 

 

 

Name:   Jennifer Harris Title:   Chief Financial Officer